Citation Nr: 1742110	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  04-26 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from November 1942 to January 1946 in the U.S. Navy, including in combat in World War II, and from September 1947 to October 1964 in the U.S. Army, including in the Republic of Korea.  He died in April 2001.  The Appellant is his surviving spouse.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant disagreed with this decision in October 2003.  She perfected a timely appeal in June 2004.

In October 2007, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional development.  In October 2009, the Board denied, in pertinent part, the Appellant's claim of service connection for the cause of the Veteran's death.  Both the Appellant, through her representative, and VA's Office of General Counsel (OGC) appealed the Board's October 2009 denial of service connection for the cause of the Veteran's death to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand ("2009 Joint Motion").  Both parties to the 2009 Joint Motion argued that the Board erred in October 2009 by relying on a June 2009 opinion concerning the contended etiological relationship between the cause of the Veteran's death and active service.  The Court granted the Joint Motion in January 2011.

In April 2012, the Board again denied the Appellant's claim.  The Appellant and OGC again appealed the Board's denial of service connection for the cause of the Veteran's death to the Court by filing a Joint Motion in April 2013 ("2013 Joint Motion").  Both parties to the 2013 Joint Motion argued that the Board erred in April 2012 by relying on a February 2012 opinion concerning the contended etiological relationship between the cause of the Veteran's death and active service.  The Court granted the Joint Motion later in April 2013.

In October 2013, the Board again denied the Appellant's claim.  The Appellant again appealed to the Court and OGC filed a brief supporting the Board's October 2013 decision.  The Court issued a memorandum decision in May 2015 vacating and remanding the October 2013 Board decision.  In its May 2015 memorandum decision, the Court found that the Board erred in October 2013 by relying on an independent medical opinion (IME) dated in July 2013 which addressed the contended etiological relationship between the cause of the Veteran's death and active service.

In April 2016, the Board again denied the Appellant's claim.  Both the Appellant, through her representative, and OGC filed another Joint Motion with the Court which the Court granted in April 2017 ("2017 Joint Motion").  Both parties to the 2017 Joint Motion argued that the Board erred in April 2016 by relying on an October 2015 IME which addressed the contended etiological relationship between the cause of the Veteran's death and active service.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in April 2001 of aspiration pneumonia due to dementia; chronic obstructive pulmonary disease was listed as a significant condition contributing to death but not resulting in the underlying cause of death.

2.  At the time of the Veteran's death, service connection was in effect for trichophytosis and residuals of cellulitis of the left leg.

3.  The record evidence indicates that the cause of the Veteran's death is related to active service.


CONCLUSION OF LAW

The Veteran's death was caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.1010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Appellant in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, and especially in light of the decision below granting service connection for the cause of the Veteran's death, the Board may proceed to the merits of this claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [Appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an Appellant's failure to raise a duty to assist argument before the Board).

Cause of Death Claim

The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran experienced frostbite while on active duty in Korea and the residuals of this in-service frostbite caused or contributed to multiple severe post-service complications including peripheral vascular disease, multiple strokes, chronic venous stasis, and diabetes mellitus which led to his death.  She alternatively contends that an in-service head injury sustained following a fall while the Veteran was in Korea caused or contributed to his post-service complications which led to his death.

Laws and Regulations

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Factual Background and Analysis

The Board finds that the evidence supports granting the Appellant's claim of service connection for the cause of the Veteran's death.  As noted, she essentially contends that the Veteran's in-service frostbite while on active duty in Korea caused or contributed to severe post-service complications, including peripheral vascular disease, multiple strokes, chronic venous stasis, and diabetes mellitus which led to his death.  The evidence reasonably supports finding an etiological relationship between active service and the cause of the Veteran's death.  The Board notes initially that the Veteran's available service personnel records document active service in Korea.  His available service treatment records show that, in July 1947, he reported that his legs ached in cold weather.  He was diagnosed as having mechanical purpura of the left leg and both feet probably secondary to impaired circulation "resulting from the war injury" which referred to prior left leg abrasions and lacerations previously treated while the Veteran was on active service in 1943.

In 1951, the Veteran fell from a cliff and sustained an injury to the right side of his head.  This fall resulted in severe headaches and dizziness which continued after his service separation.

At his July 1964 separation physical examination, several months prior to his retirement from active service in October 1964, the Veteran reported an in-service history which included frequent headaches and frequent dizziness.  Clinical evaluation was normal.

The Veteran's post-service VA and private treatment records show consistent complaints of and treatment for bilateral leg pain and swelling, thrombophlebitis, and chronic bilateral venous insufficiency of the bilateral lower extremities.
In September 1991, the Veteran experienced the first of several cerebrovascular accidents (or strokes).  He was admitted to a nursing home where he remained until his death in 2001.

Following VA Cold Injury Protocol examination in May 1998, the examiner's impressions included that the Veteran's condition was consistent with peripheral vascular disease and diabetic neuropathy.  This examiner noted that the Veteran's skin was severely xerotic and such changes were consistent with peripheral vascular disease and diabetes.   This examiner stated that the residuals of frostbite were difficult to elicit due to the Veteran's mental status because the Veteran was unable to answer subjective questions regarding the circumstances of the alleged frostbite.  Accordingly, the VA examiner concluded that the Veteran's changes were consistent with peripheral vascular disease and xerotic-in-nature skin consistent with peripheral vascular disease and diabetes.

The Board obtained multiple medical opinions dated in June 2009, February 2012, July 2013, and in October 2015 to evaluate the contended etiological relationship between the cause of the Veteran's death and active service.  As noted in the Introduction, in multiple joint motions and a memorandum decision issued during the appeal period, the Court essentially found that it was error for the Board to rely on this medical opinion evidence in adjudicating the Appellant's claim.  Thus, none of this evidence was used to adjudicate this claim.

The Board next notes that the sole remaining medical opinion dated in October 2011 supports granting the Appellant's claim.  In that opinion, a VHA clinician opined that it was at least as likely as not that the Veteran's post-service symptomatology was related to his reported in-service frostbite incurred while on active service in Korea.  The rationale for this opinion was a review of VA medical information concerning the long-term medical impacts of in-service frostbite experienced by Veterans while serving in Korea.  This information suggested that the long-term medical impacts of in-service frostbite while serving in Korea included long-term and delayed sequelae such as peripheral neuropathy, skin cancer in frostbite scars, arthritis, chronic tinea pedis, fallen arches and stiff toes, nocturnal pain, cold sensitization, and complications such as diabetes mellitus and peripheral vascular disease.  The rationale also was that the symptomatology and final outcomes from frostbite including loss of limbs, neuropathic pain, and circulatory problems "can be similar sequelae suffered as a long term consequence of" diabetes mellitus and peripheral arterial disease (or circulatory problems).

The Appellant contends that the cause of the Veteran's death is related to active service.  The record evidence supports her assertions regarding the contended etiological relationship between the cause of the Veteran's death and active service.  The Veteran's service personnel records show he served in Korea; thus, his lay statements regarding in-service frostbite while in Korea are considered credible because they are consistent with the facts and circumstances of his service.  The Veteran's service treatment records show that he complained that his legs ached during cold weather and was treated for circulatory problems in service.  The Board finds it reasonable to infer that the Veteran likely experienced frostbite while on active service in Korea.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The post-service evidence demonstrates that the Veteran complained of and was treated for bilateral leg pain and swelling, thrombophlebitis, chronic bilateral venous insufficiency of the bilateral lower extremities, and multiple strokes and their residuals.  Following VA examination in May 1998, the diagnoses included skin changes consistent with peripheral vascular disease and diabetes mellitus.  A VHA clinician opined in October 2011 that it was at least as likely as not that the Veteran's post-service complications, which included peripheral vascular disease and other circulatory problems, were related to his in-service frostbite while serving in Korea.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In summary, and after resolving any reasonable doubt in the Appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


